64 F.3d 712
314 U.S.App.D.C. 208
FLORIDA AUDUBON SOCIETY, et al., Appellants,v.Lloyd M. BENTSEN, Secretary of the Treasury, et al.,Internal Revenue Service, Appellees.
No. 94-5178.
United States Court of Appeals,
District of Columbia Circuit.Sept. 11, 1995.

Before EDWARDS, Chief Judge, WALD, SILBERMAN, BUCKLEY, WILLIAMS, GINSBURG, SENTELLE, HENDERSON, RANDOLPH, ROGERS and TATEL, Circuit Judges.
Prior report:  54 F.3d 873.
ORDER
PER CURIAM.


1
Upon consideration of the Appellees' Suggestion For Rehearing In Banc, the response thereto, and the vote by a majority of the judges of the court in regular active service in favor of the suggestion, it is


2
ORDERED that the suggestion be granted.  This case will be reheard by the court sitting in banc.   The judgment filed herein on June 2, 1995 is vacated.  It is


3
FURTHER ORDERED that an order governing further proceedings will issue separately.